Opinion op the Court by
Chief Justice Barker
Affirming.
The ouestion involved on this appeal is whether an action for damages on an iniunction bond is local or transitory. The action was instituted in the Lee circuit court, and none of the defendants were residents of, or served with summons in, that county. They demurred to the jurisdiction of the court, entering their appearance for that purpose only, and the court sustained the demurrers and dismissed the petition.
The trial judge was clearly right. The Code divides actions into local and transitory. Those that are local are described in sections 62 to 77, inclusive. An action for damages upon an injunction bond is not contained among those catalogued in the foregoing sections. Section 78 is as follows: “An action which is not required by the foregoing sections of this article to be brought in some other county may be brought in any county in which the defendant, or in which one of several defendants, who may be properly joined as such in the action, *309resided or is summoned.” (See, also, sections 79, 80, 81 and 82.)
A most superficial examination of the foregoing sections of the Code will show that the action involved here is transitory, and inasmuch as none of the defendants resided in or were summoned in Lee county,, the demurrer to the jurisdiction of the court was properly sustained.
Judgment affirmed.